Citation Nr: 0115370	
Decision Date: 06/04/01    Archive Date: 06/13/01

DOCKET NO.  98-05 725	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. Hancock, Counsel

INTRODUCTION

The veteran served on active duty from October 1963 to 
October 1967.

This case most recently came before the Board of Veterans' 
Appeals (Board) from a rating decision of May 1996 from the 
Department of Veterans Affairs (VA) Regional Office (RO) 
located in St. Petersburg, Florida, which, in part, 
determined that new and material evidence had not been 
received to reopen a claim for service connection for PTSD.  
It is noted that service connection for PTSD was originally 
denied by the RO in a rating decision of June 1990.  The case 
was timely appealed to the Board which upheld the denial in a 
May 1991 decision.  The veteran did not appeal the Board's 
decision, which became final.

Subsequently, the Board, in an October 1998 decision, 
determined that evidence received subsequent to the Board's 
May 1991 decision, which denied entitlement to service 
connection for PTSD, was new and material, thus, reopening 
the veteran's claim.  Following the Board's October 1998 
decision, the RO, as shown as a supplemental statement of the 
case (SSOC), dated in January 2001, denied the veteran's 
claim for service connection for PTSD.  The claim is once 
again before the Board for further appellate consideration.  


REMAND

The veteran essentially contends that he developed PTSD as a 
result of experiencing traumatic and disturbing events during 
his period of service in Vietnam.  He has described having 
been subjected to shelling and bombardment on repeated 
occasions, and, in addition, of witnessing other people being 
killed and wounded.  The veteran further reports being in a 
bunker which was being bombed and of not being able to find a 
place to hide under the bunk beds.  See VA PTSD examination 
report, dated in December 2000.  He also alleges that while 
in Vietnam he carried the bodies of servicemen who had been 
killed in action.  Id. 

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000), which provides that VA shall make 
reasonable efforts to assist a claimant in obtaining evidence 
necessary to substantiate the claimant's claim for a benefit 
under a law administered by VA.  VCAA, § 3(a), 114 Stat. 
2096, 2097-98 (2000) (to be codified at 38 U.S.C. § 5103A).  
The Act is applicable to all claims filed on or after the 
date of enactment, November 9, 2000, or filed before the date 
of enactment and not yet final as of that date.  VCAA, 
subpart (a), 114 Stat. 2096, 2099 (2000).  See also Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).  

The VCAA eliminates the concept of a well-grounded claim, 
redefines the obligations of VA with respect to the duty to 
assist, and includes an enhanced duty to notify a claimant as 
to the information and evidence necessary to substantiate a 
claim for VA benefits.  First, the VA has a duty to notify 
the appellant and his representative, if any, of information 
and evidence needed to substantiate and complete a claim.  
VCAA, § 3(a), 114 Stat. 2096, 2096-97 (2000) (to be codified  
as amended at 38 U.S.C. §§ 5102 and 5103).  Second, the VA 
has a duty to assist the appellant in obtaining evidence 
necessary to substantiate the claim.  VCAA, § 3(a), 114 Stat. 
2096, 2097-98 (2000) (to be codified at 38 U.S.C. § 5103A). 

In this case, while review of the record shows that the RO 
has adjudicated the claim both prior to and subsequent to the 
enactment of the VCAA, the Board concludes that the VA's 
duties have not been fulfilled.  Significantly, the Board, as 
will be discussed below, finds that the veteran was not 
provided adequate notice as to the information and evidence 
needed to substantiate his claim.  

The further Board notes that the veteran was recently 
afforded examinations by two VA psychiatrists in December 
2000.  Review of the first examination afforded the veteran 
shows that he reported carrying body bags of dead servicemen 
as well as being under enemy mortar attack while in Vietnam.  
He added that he thought of this daily, and that he had 
nightmares about these recurring thoughts.  PTSD was 
diagnosed, and a Global Assessment of Functioning (GAF) scale 
score of 55 was provided.  The report completed by the second 
psychiatrist, following examination of the veteran later in 
December 2000, shows that the veteran indicated that he began 
his Vietnam service stationed at Bien Hoa Bay, and that, 
while there, he was often under mortar fire.  He added that 
he was later transferred to a C78 "caribou," where he was a 
hydraulic technician.  He noted that he picked up several 
dead bodies and animals during that period of service.  The 
examiner, as was the case with the first examination, also 
diagnosed PTSD, and supplied a GAF score of 59.  The examiner 
further commented that it was her belief, following her 
review of the claims folder, that the veteran served in 
Vietnam and probably experienced a lot of traumatic events.  

The Board notes that pursuant to its October 1998 decision 
additional development of the evidence was to have been 
completed.  As part of this development, the RO was to 
contact the National Archives and Records Administration 
(NARA) in order to attempt to obtain morning reports, 
operational reports, and lesson learned statements regarding 
activities of the veteran's unit during the time frame cited 
which would shed light on the events related by the veteran.  

Review of the claims folder shows that the RO requested this 
information in June 2000.  In August 2000, an AF Form 7, 
Airman Military Record, totaling 4 pages, is noted to have 
been received by the RO.  In pertinent part, review of the 
evidence shows that the veteran was stationed at "3d FMS, 
Bien Hoa AB, RVN (PACAF)" beginning in November 1966.  The 
AF Form 7 also shows that, beginning in January 1967, the 
veteran was in "6483d CAMRON, Cam Ranh Bay AB, RVN (PACAF)" 
until October 1967.  However, neither morning reports, 
operational reports, nor lesson learned statements are shown 
to have been received from NARA.  

A letter dated in September 2000, together with some enclosed 
extracts from "Air Base Defense in the Republic of Vietnam 
1961 to 1973," is shown to have been received by VA from the 
U.S. Armed Services Center for Research of Unit Records 
(USASCRUR).  Review of the letter shows that it was indicated 
that the enclosed extracts showed that attacks on Bien Hoa 
and Cam Ranh Bay Air Bases (AB) during the veteran's tour of 
duty had occurred.  However, the letter continued, in order 
to provide research concerning specific combat incidents and 
casualties, the veteran must provide additional information.  
He should, it was noted, include the incident and the date to 
within 30 days, type and location, number and full names of 
casualties, unit designations to the squadron level, and 
other units involved.  The letter from USASCRUR went on to 
indicate that the PTSD unit can verify only specific combat 
incidents as recalled by the veteran, and that, in order to 
conduct meaningful research, the veteran must provide the 
"who, what, where and when" of each reported stressor.  
Review of the record does not show that the veteran was 
subsequently contacted by VA to obtain, as discussed above, 
the "who, what, where and when" of each reported stressor.  

The Board notes that during the course of this appeal the 
United States Court of Appeals for Veterans Claims (Court) in 
Cohen v. Brown, 10 Vet. App. 128 (1997), altered the analysis 
required in claims for entitlement to service connection for 
PTSD.  Significantly, the Court held that VA had adopted the 
fourth edition of the American Psychiatric Association's 
Diagnostic and Statistical Manual for Mental Disorders (DSM-
IV) in amending 38 C.F.R. §§ 4.125 & 4.126. 

The Court took judicial notice of DSM-IV and the effect of 
the shift in diagnostic criteria.  The major effect is that 
the criteria have changed from an objective "would evoke ... 
in almost anyone" standard in assessing whether a stressor 
is sufficient to trigger PTSD, to a subjective standard.  The 
criteria now require exposure to a traumatic event and 
response involving intense fear, helplessness, or horror.  A 
more susceptible individual may have PTSD based on exposure 
to a stressor that would not necessarily have the same effect 
on "almost everyone."  The sufficiency of a stressor is, 
accordingly, now a clinical determination for the examining 
mental health professional.  Cohen, 10 Vet. App. at 140, 141.  

It is noted that the regulatory amendments to 38 C.F.R. 
§§ 4.125 & 4.126, and the incorporation of DSM-IV, may have a 
liberalizing effect in adjudicating a claim for service 
connection for PTSD, particularly when an individual is not a 
combat veteran or is not shown to have "engaged in combat 
with the enemy."  The Court has held that where a law or 
regulation changes after a claim has been filed or reopened 
but before the administrative or judicial appeal process has 
been concluded, the version most favorable to the veteran 
will apply.  Karnas, suapra, at 313.

Generally, if further evidence or clarification of the 
evidence or correction of a procedural defect is essential 
for a proper appellate decision, the Board shall remand the 
case to the agency of original jurisdiction, specifying the 
action to be undertaken.  38 C.F.R. § 19.9 (2000).

Accordingly, further appellate consideration will be deferred 
and the case is REMANDED to the RO for the following:

1.  The veteran should be requested to 
identify all sources of recent treatment 
received for PTSD and to furnish signed 
authorizations for release to the VA of 
private medical records in connection 
with each non-VA source he identifies.  
Copies of the medical records from all 
sources he identifies, including VA 
records, (not already in the claims 
folder) should then be requested.  All 
records obtained should be added to the 
claims folder.

2.  The RO should again furnish the 
veteran the same, or similar, letter sent 
to him in April 1999 concerning the need 
for more information required to process 
his claim for PTSD.  In this regard, the 
veteran should be requested to send the 
RO a complete detailed description of the 
specific traumatic incident(s) which 
produced the stress that resulted in his 
claimed PTSD.  Complete dates (at least 
as to the month and the year) and exact 
places where the incidents occurred 
should also be provided by the veteran.  
The veteran should also be requested to 
provide the unit (division, regiment, 
battalion, company) to which he was 
assigned or attached at the time.  Also, 
if the incident(s) involved the death of 
one or more friends, furnish their 
complete names, ranks, and unit 
designation.  

3.  The RO should again attempt to obtain 
from NARA copies of morning reports for 
the veteran's unit pertinent to the 
events identified by the veteran, as well 
as operational reports, lessons learned 
reports, and/or any other information 
regarding activities of the veteran's 
unit during the time frame cited that 
would shed light on the events related by 
the veteran.  

4.  The RO should thereafter review the 
claims file and prepare a summary of the 
veteran's claimed stressors.  This 
summary and all supporting documents 
should be sent to the USASCRUR at 7798 
Cissna Road, Springfield, Virginia 22150-
3197.  The USASCRUR should be requested 
to certify the occurrence of the 
incident(s) and any indication of the 
veteran's involvement therein.  If unable 
to provide such information, the USASCRUR 
should be asked to identify the agency or 
department that may provide such 
information, and the RO should conduct 
follow-up inquiries accordingly.

5.  The RO should make a specific 
determination as to whether the veteran 
engaged in combat with the enemy, whether 
the claimed stressors are related to that 
combat, and whether the claimed stressor 
is consistent with the circumstances, 
conditions, or hardships of the veteran's 
service.  See 38 C.F.R. § 3.304(f) 
(2000).

6.  If the RO finds the veteran was not 
engaged in combat or that a claimed 
stressor is not related to combat, the RO 
must make a specific determination, based 
on the complete record, as to whether the 
veteran was exposed to a stressor or 
stressors in service.  In rendering this 
determination, the RO should consider all 
applicable laws and regulations.  The RO 
must specify which, if any, of the 
claimed stressor or stressors are 
verified.  In reaching this 
determination, the RO should address any 
credibility questions raised by the 
record.

7.  The RO must review the claims file 
and ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied.  

8.  Following completion of the above 
development, the claims folder should be 
referred to the psychiatrists who examined 
the veteran in December 2000 or if they 
are no longer with the VA another 
appropriate psychiatrist.  The RO must 
specify for the psychiatrist(s) the 
stressor or stressors that it has 
determined are established by the record.  
Based on a review of all medical 
documentation and history on file, the 
psychiatrist(s) should render an opinion 
as to whether it is at least as likely as 
not that the veteran's PTSD is the result 
of his military service, to include in 
Vietnam.  The psychiatrist(s) must be 
instructed that only the corroborated 
stressful experiences may be considered 
for the purpose of determining whether 
exposure to an in-service stressor has 
resulted in a current diagnosis of PTSD.  
If a diagnosis of PTSD is deemed 
appropriate, then the psychiatrist should 
explain how the diagnostic criteria of the 
DSM-IV are met, to include identification 
of the specific stressor(s) underlying the 
diagnosis, and comment upon the link 
between the current symptomatology and one 
or more of the in-service stressors found 
to be established by the RO.  It is 
imperative that the psychiatrist(s) review 
the claims folder, containing all evidence 
relevant to the case, including a copy of 
this REMAND.  

9.  After the action requested above has 
been completed to the extent possible, as 
well as any other action deemed necessary, 
the RO should review the record and re-
adjudicate the issue on appeal.

If the benefit sought is not granted to the veteran's 
satisfaction, the RO should issue a SSOC.  The requisite 
period of time for a response should be afforded.  
Thereafter, the case should be returned to the Board for 
appellate review, if otherwise in order.  By this remand, the 
Board intimates no opinion as to any final outcome warranted.  
No action is required of the veteran until notified by the 
RO.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 2000) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	A. BRYANT
	Member, Board of Veterans' Appeals



 

